Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on August 12, 2021 has been received and made of record. In response to Non-Final Office Action on May 12, 2021, applicants amended independent claim 1, and re-wrote dependent claim 10 as an independent claim. Dependent claims 2-9, and 11-20 are maintained. NO claim has been cancelled or added as new claim. Therefore, claims 1-20 are pending for consideration.

Response to Arguments
3. Regarding Applicants’ arguments in “Remarks” filed on August 12, 2021 with respect to the independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by the applicants’ amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that 


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al.(US 2014/0192278 A1) (herein after Esaka) in view of JEONG et al.(US 2017/0336907 A1) (herein after JEONG).

Regarding claim 1, Esaka teaches a display device(display device with a touch panel, Para-3) comprising:
 
a display panel(liquid crystal display Panel 30, fig.6); and

an input sensing panel(touch panel 20, fig.6) on the display panel(panel 30) and comprising an active area(input region ERI, fig.1, Para-58) and a peripheral area(peripheral region, Para-58, 67) adjacent to the active area(ERI),

wherein the input sensing panel(touch panel 20) comprises:
 
a base layer(substrate 21, figs.1&3);

a plurality of sensing electrodes(X electrodes 1 or Y electrodes 2, fig.1) arranged in the active area(ERI) and on the base layer(substrate 21);

a plurality of sensing lines(plural wiring layers ML, figs.1-3) arranged in the peripheral area, on the base layer(Para-59), and electrically connected to the plurality of sensing electrodes(Para-59); and

(fig.1),

each of the plurality of sensing lines(ML) comprises:
 
a transparent conductive line(transparent conductive layers 10, figs.2&3) on the base layer(substrate 21);
 
a metal line(metal layer 11, figs.2&3) directly on the transparent conductive line(layer 10); and
 
an insulation layer(insulating film 12, figs.2&3) covering the metal line(layer 11), and

a plurality of openings(contact holes 12b, fig.3) (Para-61).

Nevertheless, Esaka is not found to teach expressly the display device, wherein the plurality of openings are defined passing through at least one of the metal line and the transparent conductive line.

However, JEONG teaches an electronic device having touch panel, wherein the plurality of openings(fig.3C) are defined passing through at least one of the metal line(WP1b or WP1c, fig.3C, Para-150) and the transparent conductive line(WP1a or WP1b, fig.3C, Para-148)(claim does not recite functionality of a plurality of holes. Holes are just passing through).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Esaka with the teaching of JEONG to include the feature in order to provide an electronic device having touch sensitive display where wiring lines have higher electrical conductivity and processing time for manufacturing is shortened.

Regarding claim 7, Esaka as modified by JEONG teaches the display device of claim 1, wherein the plurality of openings comprise a plurality of first openings(fig.3C. JEONG) and a plurality of second openings(fig.3C. JEONG), the plurality of first openings are defined in the metal line(WP1b or WP1c) (as seen from fig.3C, opening starts from WP1c, goes through WP1b, WP1a and ends on base member 100), and the plurality of second openings are defined in the transparent conductive line(WP1b or WP1a) and overlap the plurality of first openings on a plane(both openings overlap each other)(for motivation, see the rejection of claim 1).

Regarding claim 9, Esaka as modified by JEONG teaches the display device of claim 7, wherein the metal line has an area less than that of the transparent conductive line(figs.2, Esaka).
claim 15, Esaka as modified by JEONG teaches the display device of claim 1, wherein the transparent conductive line comprises an indium-tin oxide(ITO, Para-60, Esaka).

Regarding claim 18, Esaka as modified by JEONG teaches the display device of claim 1, wherein the plurality of sensing electrodes comprise a first sensing electrode(X electrodes 1 or Y electrodes 2, fig.1, Esaka) and a second sensing electrode(Y electrodes 2 or X electrodes 1, fig.1, Esaka), and

the first sensing electrode comprises a plurality of first sensing patterns(1b or 2b, fig.1, Esaka) and at least one first connection pattern(1a or 2a, fig.1, Esaka)  connecting two first sensing patterns(1b or 2b), which are adjacent to each other, of the plurality of first sensing patterns, the second sensing electrode(Y electrodes 2 or X electrodes 1) comprises a plurality of second sensing patterns(2b or 1b, fig.1, Esaka) and at least one second connection pattern(2a or 1a, fig.1) connecting two second sensing patterns(2b or 1b), which are adjacent to each other, of the plurality of second sensing patterns, and the first connection pattern and the second connection pattern are on different layers(fig.2, Esaka)(as seen from fig.2, 1a and 2a are separated by insulating film 12)  from each other.

claim 19, Esaka as modified by JEONG teaches the display device of claim 1, wherein the input sensing panel further comprises a sensing insulation layer(insulating film 12) between the first connection pattern(2a or 1a) and the second connection pattern(1a or 2a, fig.2, Esaka).

8.	Claims 2-6, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al.(US 2014/0192278 A1) in view of JEONG et al.(US 2017/0336907 A1) and further in view of Park et al.(US 2014/0055702 A1)(herein after Park).

Regarding claim 2, Esaka as modified by JEONG is not found to teach expressly the display device of claim 1, wherein the metal line extends in a first direction, and the plurality of openings are defined in the metal line, extend in the first direction, and are spaced apart from each other in a second direction crossing the first direction.
However, Park teaches a display device with bent signal, wherein the metal line extends in a first direction(figs.10 &11), and

the plurality of openings(openings 160, fig.17) are defined in the metal line, extend in the first direction, and are spaced apart from each other in a second direction crossing the first direction(fig.17, Para-89).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Esaka further with the teaching of Park to include the feature in order to avoid stress-induced cracking by using metal line in forming segment in a bent area.

Regarding claim 3, Esaka as modified by JEONG and Park teaches the display device of claim 2, wherein the metal line comprises a first area having a first width and a second area having a second width less than the first width(figs.12&16-17, Park) and a number of the plurality of openings defined in the first area is greater than that of the plurality of openings defined in the second area(as seen from figures, two areas of figs.12&16 are different, therefore it is obvious to one of ordinary skill in the art that smaller width area would have smaller number of openings than those of the wider area).

Regarding claim 4, Esaka as modified by JEONG and Park teaches the display device of claim 2, wherein the metal line(metal layer 11, fig.2, Esaka) has an area less than that of the transparent conductive line(conductive layer 10, fig.2, Esaka).

Regarding claim 5, Esaka as modified by JEONG and Park teaches the display device of claim 2, wherein the metal line has a flat top surface(metal layer 11, fig.2, Esaka).
claim 6, Esaka as modified by JEONG and Park teaches the display device of claim 2, wherein the transparent conductive line has a maximum width greater than that of the metal line (figs.2&3, Esaka)(no definition of maximum width, width shown in figure regarded as maximum width).

Regarding claim 11, Esaka as modified by JEONG is not found to teach expressly the display device of claim 1, wherein the transparent conductive line extends in a first direction, and the plurality of openings are defined in the transparent conductive line, extend in the first direction, and are spaced apart from each other in a second direction crossing the first direction.

However, Park teaches a display device with bent signal, wherein the [transparent] conductive line(conductive lines 150, fig.10) extends in a first direction(figs.10&11), and

the plurality of openings are defined in the transparent conductive line, extend in the first direction, and are spaced apart from each other in a second direction crossing the first direction(fig.17, Para-89)(one of ordinary skill in the art use the same principle to have plurality of openings in the transparent conductive line as in metal line disclosed by Park).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Esaka further with the teaching of Park to include the feature in order to avoid stress-induced cracking by using metal line in forming segment in a bent area.

Regarding claim 12, Esaka as modified by JEONG and Park teaches the display device of claim 11, wherein the metal line overlaps the plurality of openings on a plane(fig.3, Esaka)(as seen from figure, metal line 11 overlap the openings 12b seeing from bottom).

Regarding claim 13, Esaka as modified by JEONG and Park teaches the display device of claim 11, wherein the metal line covers the transparent conductive line(figs.2&3, Esaka).

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology(one of ordinary skill in the art use the same principle to have plurality of openings in the transparent conductive line as in metal line disclosed by Park).

claim 16, Esaka as modified by JEONG is not found to teach expressly the display device of claim 1, wherein the metal line comprises molybdenum.

However, Park teaches a display device with bent signal, wherein the metal line comprises molybdenum(Para-91).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Esaka further with the teaching of Park to include the feature in order to enable conductive line withstand damage and increases in resistance in bent area.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al.(US 2014/0192278 A1) in view of JEONG et al.(US 2017/0336907 A1) and further in view of Chiang et al.(US 2017/01 15805 A1)(herein after Chiang).

Regarding claim 8, Esaka as modified by JEONG is not found to teach expressly the display device of claim 7, wherein each of the plurality of first openings has a width greater than that of each of the plurality of second openings.

However, Chiang teaches a touch panel, wherein each of the plurality of first openings has a width greater than that of each of the plurality of second openings(figs.1I, 1J&8E).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Esaka further with the teaching of Chiang to include the feature in order to provide a touch panel that reduces impedance of signal transmission path via metal wirings, and therefore the touch panel can have good touch sensitivity.

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al.(US 2014/0192278 A1) in view of JEONG et al.(US 2017/0336907 A1) and further in view of YEH(US 2018/0188584 A1).

Regarding claim 17, Esaka as modified by JEONG is not found to teach expressly the display device of claim 1, wherein the metal line has a thickness greater than that of the transparent conductive line.

However, YEH teaches an in-cell touch display panel, wherein the metal line has a thickness(thickness of 535 through contact holes 530 and 534, fig.5F) greater than that of the transparent conductive line(511 in fig.5F).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Esaka further with the teaching of YEH to include the feature in order to provide an in-cell touch display panel, in which traces of conductive lines in non-.

11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al.(US 2014/0192278 A1) in view of JEONG et al.(US 2017/0336907 A1) and further in view of CHO et al.(US 2018/0101270 A1)(herein after CHO).

Regarding claim 20, Esaka as modified by JEONG is not found to teach expressly the display device of claim 19, wherein the sensing insulation layer is not overlapped with the transparent conductive line.

However, CHO teaches a touch screen with display device, wherein the sensing insulation layer is not overlapped with the transparent conductive line(fig.5)(as seen from figure, insulating layer IL is not overlapped partially with first metal layer MTL1, instead of sensing insulation layer, there is at least one contact hole CH1).


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Esaka further with the teaching of CHO to include the feature in order to enhance touch sensitivity by minimizing contact resistance of sensing lines.
Allowable Subject Matter

12.	Claim 10 is allowed.

13.	The following is a statement of reasons for allowance:

Claim 10:	None of the cited prior arts on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants’ claim invention, “----, wherein a portion of the plurality of sensing lines comprises a first area having a first width and a second area having a second width less than the first width, a number of the plurality of first openings overlapping the first area is greater than that of the plurality of first openings overlapping the second area, and a number of the plurality of second openings overlapping the first area is greater than that of the plurality of second openings overlapping the second area” with all other limitation cited in claim 10.

Conclusion
14.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Note

15. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 

/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692